              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00295-MR


JEFFREY SCOTT COLLIER and        )
ANDREA BETIM COLLIER,            )
                                 )
                   Plaintiffs,   )
                                 )
              vs.                )                   ORDER
                                 )
TEAMCARE – A CENTRAL STATES )
HEALTH PLAN,                     )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the parties’ Joint Motion to Stay

(or Continue) All Proceedings [Doc. 13].

     The parties move for an Order staying, or alternatively continuing, all

proceedings in this matter for a period of 90 days so that the administrative

appeal may be re-opened for the consideration of additional evidence and/or

argument by the Plaintiffs in support their request for coverage. [Doc. 13].

For the reasons stated by the parties, and for cause shown, the Court will

grant the motion.

     IT IS, THEREFORE, ORDERED that the parties’ Joint Motion to Stay

(or Continue) All Proceedings [Doc. 13] is GRANTED, and this matter is

hereby STAYED for a period of ninety (90) days. Upon the expiration of the
90-day period, the parties shall file a status report advising the Court of the

results of the re-opened appeal.

      IT IS SO ORDERED.
                               Signed: January 24, 2020




                                        2
